     Case 4:82-cv-00866-DPM Document 5722 Filed 11/02/20 Page 1 of 2



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                       PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                         DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                       INTERVENORS

                               ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for June and July 2020, Doc. 5689, and authorizes payment.
The Court attaches Ms. Powell's bill for September and October 2020.
The Court will authorize payment if there are no objections after
seven calendar days. Doc. 5034.
     So Ordered.
                                                  ,
                                  D.P. Marshall Jr.
                                  United States District Judge
    Case 4:82-cv-00866-DPM Document 5722 Filed 11/02/20 Page 2 of 2




October 28. 2020                                                        15401 Chenal Pkwy
                                                                        .--\.pt. 2301
                                                                        Little Rock. AR 72211


The Honorable D. Price Marshall. Jr.
Chief Judge. United States District Court
Eastern District of Arkansas
600 West Capitol, Room D258
Little Rock, AR 72201-3325

Re: Fees for September/October 202(.J

Your Honor.

Per your Order of November 3, 2016, I am submitting my request for reimbursement for my
activities related to the PCSSD's and JNPSD's implementation of the areas of Plan 2000 that are
still under Court supervision. Pleased be advised that, other than my monthly meetings with the
parties, I have no other activities planned with them for the remainder of the year. As a result, I
will submit my combined fees for November and December in January 2021. The total for
reimbursement request for JNPSD's hearings is $6000.00.

JNPSD
September 24 - Pretrial Hearing -$600
October 5-9 - Unitary Status Hearings -$3000
October 13-16 - Unitary Status Hearings - $2400
JNPSD TOT AL $6000.00

Please contact me if you have any questions relating to this request.


Sincerely,


)r;~1P~
Margie L. Powell
Court Expert
